Appeal by the defendant from a judgment of the Supreme Court, Queens County (Lewis, J.), rendered April 28, 2000, convicting him of robbery in the first degree, robbery in the third degree, assault in the third degree, criminal possession of a weapon in the fourth degree, and resisting arrest, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contentions are unpreserved for appellate review (see CPL 470.15), and we decline to review them in the *691exercise of our interest of justice jurisdiction. Feuerstein, J.P., Krausman, Goldstein and Adams, JJ., concur.